Citation Nr: 1526617	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depression with anxiety disorder and mood disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from July 1997 to February 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran asserts that he is unable to work as a result of his service-connected disabilities.  The Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).

The issue of entitlement to service connection for human immunodeficiency virus, to include as due to a psychiatric disability, has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2013 and November 2013 statements, the Veteran asserted that his major depression symptoms had increased in severity since his most recent, February 2013, VA examination.  Treatment records dated since the last VA examination also suggest that his major depression symptoms may be worse since the Veteran was last examined.  

The record indicates that the Veteran canceled a VA mental health examination scheduled for March 2014 and indicated he wanted to be scheduled for another examination.  However, the record does not reflect that a new examination was scheduled.  The Board finds that a new VA examination should be scheduled to afford the Veteran every consideration in his appeal.

Additionally, as entitlement to TDIU is dependent upon whether the Veteran meets the criteria for a higher disability rating for major depression and since occupational impairment is a major component of rating the severity of the service-connected psychiatric disability, the Board finds that the TDIU issue is inextricably intertwined with the increased rating issue being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file any available VA medical center records that are not already associated with the claims file.  

2.  Contact the Veteran and request his written authorization and consent to obtain outstanding records from all identified private physicians who have treated him psychiatric symptoms, if any.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his major depression.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests must be performed.  

The examiner is asked whether it is possible to clearly distinguish the psychiatric symptoms related to the Veteran's service-connected major depression from psychiatric symptoms which are due to unrelated psychiatric disabilities.  If it is not possible to separate the effects of the service-connected condition from a non-service connected condition, all psychiatric symptoms and the impairment caused by those symptoms should be attributed to the service-connected condition.  

The examiner should fully describe the functional effects of the Veteran's major depression.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Thereafter complete any additional development deemed necessary prior to adjudication of the claims to include affording the Veteran for a VA examination in conjunction with his claim for TDIU, if deemed appropriate.  The TDIU issue should only be returned to the Board if the Veteran perfects a timely appeal.

5.  After accomplishing the above, the AOJ should readjudicate the remaining issue on appeal.  If any issue on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran, and an appropriate period of time should be provided for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






